Boomer and Balio, JJ.
(dissenting). We vote to affirm for the reasons stated in the memorandum decision of Erie County Court (Wolfgang, J.). Contrary to the assertion in the memorandum for the majority, Special Agent Johnson did not mislead the Magistrate. We have no reason to disturb the findings of the suppression court that the application submitted to the Magistrate "included language indicating that the information contained therein was the result of an investigation conducted by the affiant and other officers of the New York State Police. The Magistrate was thus informed that the statements which followed were based upon observations of either the affiant or fellow law enforcement officers engaged in the investigation. (See U.S. vs. Ventresca, 380 U.S. 102 * * * People vs. Cuyler, 44 AD2d 881). There was no attempt on the part of the affiant to mislead the Magistrate into believing that the information contained in either warrant application was strictly based upon his personal knowledge.” The decisive facts establishing probable cause for the issuance of the warrants were that the postal authorities had in their possession a package addressed to defendant and that a New York State Police dog, trained to seek out drugs, had signaled the presence of drugs by biting into the package. At the suppression hearing, defense counsel stipulated that the dog was capable of detecting narcotics. The affidavit of Special Agent Johnson clearly indicated that this decisive information was within the knowledge of police officers engaged in the investigation. These observations by fellow police officers "engaged in a *990common investigation are plainly a reliable basis for a warrant applied for by one of their number.” (United States v Ventresca, 380 US 102, 111, supra.) We are reminded by the Court of Appeals that "in the real world, we are confronted with search warrant applications which are generally not composed by lawyers in the quiet of a law library but rather by law enforcement officers who are acting under stress and often within the context of a volatile situation. Consequently, such search warrant applications should not be read in a hypertechnical manner as if they were entries in an essay contest. On the contrary, they must be considered in the clear light of everyday experience and accorded all reasonable inferences.” (People v Hanlon, 36 NY2d 549, 559.)
The case of People v P. J. Video (68 NY2d 296), cited by the majority, has no application to the facts of this case. P. J. Video (supra) concerned the 1st Amendment guarantee of freedom of speech and the court held that the Magistrate could not base his finding of probable cause on the police officer’s description of the alleged pornographic material but had to view the material himself. Here, the Magistrate acted on detailed facts reported to him; there was no documentary material for him to review. (Appeal from judgment of Supreme Court, Erie County, Kubiniec, J., at trial; Wolfgang, J., on suppression hearing — criminal possession of controlled substance, third degree.) Present — Callahan, J. P., Boomer, Green, Balio and Lawton, JJ.